RESPONSE TO AMENDMENT

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 8, 2022 has been entered.
 
Claims 17-38 are pending in the application.  Claims 26-38 have been withdrawn from consideration due to Applicant’s election.  Claims 1-16 have been cancelled.
Amendments to the claims, filed February 8, 2022, have been entered in the above-identified application.

WITHDRAWN REJECTIONS
The 35 U.S.C. §103 rejection of claims 17-19, 22, 23, and 25 over Weber (U.S. Pat. Pub. 2009/0252917) in view of de Groot (U.S. Pat. Pub. 2005/0253300), made of record in the office action mailed October 8, 2021, Page 2, Paragraph 3 has been withdrawn due to Applicant’s amendment in the response filed February 8, 2022.
The 35 U.S.C. §103 rejection of claims 17-19 and 22-25 over Day (U.S. Pat. Pub. 2001/0031350) in view of de Groot (U.S. Pat. Pub. 2005/0253300), made of record in the office action mailed October 8, 2021, Page 6, Paragraph 4 has been withdrawn due to Applicant’s amendment in the response filed February 8, 2022.
The 35 U.S.C. §103 rejection of claims 20 and 21 over Weber (U.S. Pat. Pub. 2009/0252917) in view of de Groot (U.S. Pat. Pub. 2005/0253300) and further in view of Jones (U.S. Pat. Pub. 2010/0261000), made of record in the office action mailed October 8, 2021, Page 9, Paragraph 5 has been withdrawn due to Applicant’s amendment in the response filed February 8, 2022.
The 35 U.S.C. §103 rejection of claims 20 and 21 over Day (U.S. Pat. Pub. 2001/0031350) in view of de Groot (U.S. Pat. Pub. 2005/0253300) and further in view of Jones (U.S. Pat. Pub. 2010/0261000), made of record in the office action mailed October 8, 2021, Page 10, Paragraph 6 has been withdrawn due to Applicant’s amendment in the response filed February 8, 2022.

REJECTIONS
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 17-19, 22, 23, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Weber (U.S. Pat. Pub. 2009/0252917) in view of de Groot (U.S. Pat. Pub. 2005/0253300) and Robinson (U.S. 4,695,501).
Regarding claims 17, Weber teaches a molding made of foam (cellular material, Abstract), wherein at least one fiber (F) is present with a fiber region (FB2) within the molding and is surrounded by the foam, while a fiber region (FB1) of the fiber (F) projects from a first side of the molding and a fiber region (FB3) of the fiber (F) projects from a second side of the molding (Abstract; Fig. 4, Paragraph [0022]), wherein the fiber (F) has been introduced into the extruded foam at an angle α of 10° to 70° relative to the thickness direction (d) of the molding (0° to 90°, Fig. 4, Paragraph [0043]) and wherein two or more fibers (F) are at an angle β to one another in the molding, where the angle β is in the range of β=360°/n where n is in the range from 2 to 6 (Fig. 4-5; Paragraphs [0043] and [0048]).  Weber additionally teaches the foam comprises cells (cellular material, Abstract).
The limitations “extruded” and “produced by an extrusion process comprising the following steps: I) providing a polymer melt in an extruder, II) introducing at least one blowing agent into the polymer melt provided in step I) to obtain a foamable polymer melt, III) extruding the foamable polymer melt obtained in step II) from the extruder through at least one die aperture into an area at lower pressure, with expansion of the foamable polymer melt to obtain an expanded foam, and IV) calibrating the expanded foam from step III) by conducting the expanded foam through a shaping tool to obtain the extruded foam is a method limitation and does not determine the patentability of the product, unless the process produces unexpected results.  The method of forming the product is not germane to the issue of patentability of the product itself, unless Applicant presents evidence from which the Examiner could reasonably conclude that the claimed product differs in kind from those of the prior art.  MPEP 2113.  Furthermore, there does not appear to be a difference between the prior art structure and the structure resulting from the claimed method because Weber discloses a molding made of foam, wherein at least one fiber (F) is present with a fiber region (FB2) within the molding and is surrounded by the extruded foam, while a fiber region (FB1) of the fiber (F) projects from a first side of the molding and a fiber region (FB3) of the fiber (F) projects from a second side of the molding, wherein the fiber (F) has been introduced into the extruded foam at an angle α of 10° to 70° relative to the thickness direction (d) of the molding and wherein two or more fibers (F) are at an angle β to one another in the molding, where the angle β is in the range of β=360°/n where n is an integer.
Weber fails to teach at least 50% of the cells are anisotropic.
de Groot teaches a sandwich structure comprising a foam core (Abstract) wherein the cells are anisotropic, i.e. have an oblong shape (Paragraph [0010]).  de Groot teaches the anisotropic foam has a high compression strength, high flexural stiffness, and improved impact strength (Paragraph [0010]) having mainly oblong cells with the largest dimension in the thickness direction of the sandwich structure (Paragraph [0026]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have at least 50% of the cells of Weber be anisotropic with an oblong shape and having the oblong cells be orientated such that the largest dimension is in the thickness direction as taught by de Groot in order to obtain a foam that has a high compression strength.  One of ordinary skill in the art would have been motivated to have at least 50% of the cells Weber be anisotropic with an oblong shape and having the oblong cells be orientated such that the largest dimension is in the thickness direction as taught by de Groot so that the foam has a high flexural strength and improved impact strength.
Furthermore, since the oblong cells of Weber in view of de Groot would be orientated with the largest dimension in the thickness direction, Weber in view of de Groot would teach wherein the fibers (F) are at an angle ɛ of ≤ 60° relative to the largest dimension (a direction) of at least 50% of the cells of the extruded foam as Weber teaches the fibers can be inserted at an angle between 0° and 90° relative to the thickness direction (Fig. 4, Paragraph [0043]).
While the reference does not specifically teach the claimed ranges of 10° to 70° and ≤60°, respectively, it is noted that the prior art and claimed ranges do overlap and it would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected the claimed range because, as set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Weber in view of de Groot fails to teach wherein the mean size of the smallest dimension (c direction) of at least 50% of the cells is in the range from 0.01 to 1 mm.
Robinson teaches a sandwich structure comprising a foam core (Abstract) wherein decreasing the average cell size of the foam across the width of the foam core, increases the flexibility of the foam (Col. 4, lines 53-59).
Therefore, the exact mean size of the smallest dimension (in the width direction) of at least 50% of the cells is deemed to be a result effective variable with regard to the rigidity/flexibility of the foam.  It would require routine experimentation to determine the optimum value of a result effective variable, such as 0.01 to 1 mm, in the absence of a showing of criticality in the claimed cell size.  MPEP 2144.05 II B.  One of ordinary skill in the art would have been motivated by Robinson to vary the cell size of the foam in the width direction in order to vary the rigidity/flexibility of the foam core.  
Regarding claim 18, Weber teaches at least on layer (S2) is applied to the foam (Paragraph [0022]).
The limitation “applied” “during or directly after step IV)” is a method limitation and does not determine the patentability of the product, unless the process produces unexpected results.  The method of forming the product is not germane to the issue of patentability of the product itself, unless Applicant presents evidence from which the Examiner could reasonably conclude that the claimed product differs in kind from those of the prior art.  MPEP 2113.  Furthermore, there does not appear to be a difference between the prior art structure and the structure resulting from the claimed method because Weber discloses at least one layer is applied to the foam.
Regarding claim 19, Weber teaches wherein the foam is based on at least one polymer selected from polyacrylate or polyvinyl chloride (Paragraph [0014]).
Regarding claim 22, de Groot teaches the length is several times the widest cross section of at least 50% of the cells (Paragraph [0013]); therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention that the ratio of the largest dimension (a direction) to the smallest dimension (c direction) of at least 50% of the cells would be ≥ 1.05.
Regarding claim 23, since Weber in view of de Groot and Robinson teaches at least 50% of the cells are anisotropic, one of ordinary skill in the art before the effective filing date of the invention would have expected i) at least one of the mechanical properties of the foam to be anisotropic, or ii) at least one of the elastic moduli of the foam to behave in the manner of an anisotropic material, or iii) the ratio of the compressive strength of the foam in thickness (z direction) to the compressive strength of the foam in length (x direction) or the ratio of the compressive strength of the foam in thickness (z direction) to the compressive strength of the foam in width (y direction) to be≧1.1.
Regarding claim 25, Weber teaches the fiber (F) is a single fiber or a fiber bundle (Paragraph [0010]).
Claims 17-19 and 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Day (U.S. Pat. Pub. 2001/0031350) in view of de Groot (U.S. Pat. Pub. 2005/0253300) and Robinson (U.S. 4,695,501).
Regarding claim 17, Day teaches a molding made of foam (Abstract, Paragraph [0002]), wherein at least one fiber (F) is present with a fiber region (FB2) within the molding and is surrounded by the foam (struts, Paragraph [0045]), while a fiber region (FB1) of the fiber (F) projects from a first side of the molding and a fiber region (FB3) of the fiber (F) projects from a second side of the molding (Paragraph [0048]), wherein the fiber (F) has been introduced into the extruded foam at an angle α of 10° to 70° relative to the thickness direction (d) of the molding (58°, 45°, Fig. 3, Paragraph [0046]) and wherein two or more fibers (F) are at an angle β to one another in the molding, where the angle β is in the range of β=360°/n where n is an integer (Fig. 3; Paragraph [0046]).  Day additionally teaches wherein the foam comprises cells (Paragraph [0044]).
The limitations “extruded” and “produced by an extrusion process comprising the following steps: I) providing a polymer melt in an extruder, II) introducing at least one blowing agent into the polymer melt provided in step I) to obtain a foamable polymer melt, III) extruding the foamable polymer melt obtained in step II) from the extruder through at least one die aperture into an area at lower pressure, with expansion of the foamable polymer melt to obtain an expanded foam, and IV) calibrating the expanded foam from step III) by conducting the expanded foam through a shaping tool to obtain the extruded foam is a method limitation and does not determine the patentability of the product, unless the process produces unexpected results.  The method of forming the product is not germane to the issue of patentability of the product itself, unless Applicant presents evidence from which the Examiner could reasonably conclude that the claimed product differs in kind from those of the prior art.  MPEP 2113.  Furthermore, there does not appear to be a difference between the prior art structure and the structure resulting from the claimed method because Day discloses a molding made of foam, wherein at least one fiber (F) is present with a fiber region (FB2) within the molding and is surrounded by the extruded foam, while a fiber region (FB1) of the fiber (F) projects from a first side of the molding and a fiber region (FB3) of the fiber (F) projects from a second side of the molding, wherein the fiber (F) has been introduced into the extruded foam at an angle α of 10° to 70° relative to the thickness direction (d) of the molding and wherein two or more fibers (F) are at an angle β to one another in the molding, where the angle β is in the range of β=360°/n where n is an integer.
Day fails to teach at least 50% of the cells are anisotropic.
de Groot teaches a sandwich structure comprising a foam core (Abstract) wherein the cells are anisotropic, i.e. have an oblong shape (Paragraph [0010]).  de Groot teaches the anisotropic foam has a high compression strength, high flexural stiffness, and improved impact strength (Paragraph [0010]) having mainly oblong cells with the largest dimension in the thickness direction of the sandwich structure (Paragraph [0026]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have at least 50% of the cells of Day be anisotropic with an oblong shape and having the oblong cells be orientated such that the largest dimension is in the thickness direction as taught by de Groot in order to obtain a foam that has a high compression strength.  One of ordinary skill in the art would have been motivated to have at least 50% of the cells Day be anisotropic with an oblong shape and having the oblong cells be orientated such that the largest dimension is in the thickness direction as taught by de Groot so that the foam has a high flexural strength and improved impact strength.
Furthermore, since the oblong cells of Day in view of de Groot would be orientated with the largest dimension in the thickness direction, Day in view of de Groot would teach wherein the fibers (F) are at an angle ɛ of ≤ 60° relative to the largest dimension (a direction) of at least 50% of the cells of the extruded foam as Day teaches the fibers can be inserted at an angle of for example 58° or 45° relative to the thickness direction (Paragraph [0046]).
Weber in view of de Groot fails to teach wherein the mean size of the smallest dimension (c direction) of at least 50% of the cells is in the range from 0.01 to 1 mm.
Robinson teaches a sandwich structure comprising a foam core (Abstract) wherein decreasing the average cell size of the foam across the width of the foam core, increases the flexibility of the foam (Col. 4, lines 53-59).
Therefore, the exact mean size of the smallest dimension (in the width direction) of at least 50% of the cells is deemed to be a result effective variable with regard to the rigidity/flexibility of the foam.  It would require routine experimentation to determine the optimum value of a result effective variable, such as 0.01 to 1 mm, in the absence of a showing of criticality in the claimed cell size.  MPEP 2144.05 II B.  One of ordinary skill in the art would have been motivated by Robinson to vary the cell size of the foam in the width direction in order to vary the rigidity/flexibility of the foam core.
Regarding claim 18, Day teaches at least on layer (S2) is applied to the foam (Paragraph [0022]).
The limitation “applied” “during or directly after step IV)” is a method limitation and does not determine the patentability of the product, unless the process produces unexpected results.  The method of forming the product is not germane to the issue of patentability of the product itself, unless Applicant presents evidence from which the Examiner could reasonably conclude that the claimed product differs in kind from those of the prior art.  MPEP 2113.  Furthermore, there does not appear to be a difference between the prior art structure and the structure resulting from the claimed method because Day discloses at least one layer is applied to the foam.
Regarding claim 19, Day teaches wherein the foam is based on at least one polymer selected from polystyrene, polyethylene, polyacrylate. or polyvinyl chloride (Paragraph [0047]).
Regarding claim 22, de Groot teaches the length is several times the widest cross section of at least 50% of the cells (Paragraph [0013]); therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention that the ratio of the largest dimension (a direction) to the smallest dimension (c direction) of at least 50% of the cells would be ≥ 1.05.
Regarding claim 23, since Day in view of de Groot and Robinson teaches at least 50% of the cells are anisotropic, one of ordinary skill in the art before the effective filing date of the invention would have expected i) at least one of the mechanical properties of the foam to be anisotropic, or ii) at least one of the elastic moduli of the foam to behave in the manner of an anisotropic material, or iii) the ratio of the compressive strength of the foam in thickness (z direction) to the compressive strength of the foam in length (x direction) or the ratio of the compressive strength of the foam in thickness (z direction) to the compressive strength of the foam in width (y direction) to be≧1.1.
Regarding claim 24, Day teaches wherein the foam has a thickness (z direction) in the range from 4 to 200 mm (0.25 to 5.0 inches = 6.35 to 127 mm, Paragraph [0049]), a length (x direction) of at least 200 mm (2 to 40 feet = 609.6 to 12,912 mm, Paragraph [0049]) and a width (y direction) of at least 200 mm (2 to 8 feet = 609.6 to 2438.4 mm, Paragraph [0049]).
Regarding claim 25, Day teaches the fiber (F) is a single fiber or a fiber bundle (Paragraph [0045]).

Claims 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Weber (U.S. Pat. Pub. 2009/0252917) in view of de Groot (U.S. Pat. Pub. 2005/0253300) and Robinson (U.S. 4,695,501) and further in view of Jones (U.S. Pat. Pub. 2010/0261000).
Weber, de Groot, and Robinson are relied upon as discussed above.
Regarding claims 20 and 21, Weber fails to teach wherein the polymer is a copolymer prepared from styrene, a mixture of polystyrene and poly(2,6-dimethylphenylene oxide), a mixture of a styrene-maleic anhydride polymer and a styrene-acrylonitrile polymer (SMA/SAN), or a styrene-maleic anhydride polymer (SMA) and wherein a copolymer prepared from styrene having, as comonomer for styrene, a monomer selected from α-methylstyrene, ring-halogenated styrenes, ring-alkylated styrenes, acrylonitrile, acrylic esters, methacrylic esters, N-vinyl compounds, maleic anhydride, butadiene, divinylbenzene and butanediol diacrylate, respectively.
Jones shows that polyvinyl chloride, polymethylacrylimide, and styrene acrylonitrile are equivalent materials in the art for low density structural foams used in sandwich composites (Paragraph [0008]).  Therefore, because these materials were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute styrene acrylonitrile for polyvinyl chloride or polymethylacrylimide.
Claims 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Day (U.S. Pat. Pub. 2001/0031350) in view of de Groot (U.S. Pat. Pub. 2005/0253300) and Robinson (U.S. 4,695,501) and further in view of Jones (U.S. Pat. Pub. 2010/0261000).
Day, de Groot, and Robinson are relied upon as discussed above.
Regarding claims 20 and 21, Day fails to teach wherein the polymer is a copolymer prepared from styrene, a mixture of polystyrene and poly(2,6-dimethylphenylene oxide), a mixture of a styrene-maleic anhydride polymer and a styrene-acrylonitrile polymer (SMA/SAN), or a styrene-maleic anhydride polymer (SMA) and wherein a copolymer prepared from styrene having, as comonomer for styrene, a monomer selected from α-methylstyrene, ring-halogenated styrenes, ring-alkylated styrenes, acrylonitrile, acrylic esters, methacrylic esters, N-vinyl compounds, maleic anhydride, butadiene, divinylbenzene and butanediol diacrylate, respectively.
Jones shows that polyvinyl chloride, polymethylacrylimide, and styrene acrylonitrile are equivalent materials in the art for low density structural foams used in sandwich composites (Paragraph [0008]).  Therefore, because these materials were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute styrene acrylonitrile for polyvinyl chloride or polymethylacrylimide.

ANSWERS TO APPLICANT’S ARGUMENTS

Applicant’s arguments in the response filed February 8, 2022 regarding the rejections of record have been considered but are moot due to the new grounds of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELAINE M VAZQUEZ whose telephone number is (571)270-0482.  The examiner can normally be reached on M-F, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EMV/
ELAINE M. VAZQUEZ
Examiner, Art Unit 1788
July 7, 2022

/Alicia Chevalier/Supervisory Patent Examiner, Art Unit 1788